    Case: 1:17-md-02804 Doc #: 3645 Filed: 03/08/21 1 of 3. PageID #: 509923




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION               )       CASE NO. 1:17-MD-2804
OPIATE LITIGATION                          )
                                           )       SPECIAL MASTER COHEN
THIS DOCUMENT RELATES TO:                  )
“All Cases”                                )
                                           )       DISCOVERY RULING NO. 14, PART 21
                                           )       REGARDING WALGREENS’
                                           )       PRIVILEGE CLAIMS


AGENDA ITEM 300


       During Track Three discovery, defendant Walgreens withheld production of certain

documents based on attorney-client privilege. Plaintiffs took issue with a number of those

decisions, and the parties engaged in a productive meet-and-confer process that narrowed the

number of disputed documents. Plaintiffs requested in camera review of fifteen of the remaining

disputed documents.    Walgreens agreed to downgrade three of these documents to “Not

Privileged” and submitted the disputed documents to the Special Master for in camera review.

Both parties submitted a chart summarizing their arguments regarding each contested document.

Walgreens also submitted a letter brief detailing its arguments in support of privilege. Having

considered these submissions carefully, the Special Master now rules on the challenged

documents.




                                               1
        Case: 1:17-md-02804 Doc #: 3645 Filed: 03/08/21 2 of 3. PageID #: 509924




      I.       Legal Standards.

           The Special Master has applied the legal standards and authorities set out in all prior

“Discovery Rulings No. 14, Part x,” and incorporates them by reference.1 See, e.g., Zigler v.

Allstate Ins. Co., 2007 WL 1087607 at *1 (N.D. Ohio Apr. 9, 2007) (a “communication is not

privileged simply because it is made by or to a person who happens to be an attorney. To be

privileged, the communication must have the primary purpose of soliciting legal, rather than

business, advice.”) (internal quotation marks and citations omitted, emphasis in original); see also

Fed. Trade Comm’n v. Abbvie, Inc., 2015 WL 8623076 at *9 (E.D. Pa. Dec. 14, 2015) (“attorney-

client privilege does not apply . . . if the client seeks regulatory advice for a business purpose”).

Also, when asserting attorney-client privilege, “[t]he burden of establishing the existence of the

privilege rests with the person asserting it.” United States v. Dakota, 197 F.3d 821 at 825 (6th Cir.

2000). See also docket no. 3584 at 1 (“The burden is on the proponent to prove that the documents

are privileged; and to be privileged, the communication must have the primary purpose of

soliciting or receiving legal, as opposed to business, advice. That line is sometimes very difficult

to draw when . . . [a company] operates in a heavily regulated business and regulatory compliance

advice from in-house counsel is therefore part of [the company’s] day-to-day business

operations.”). “Claims of attorney-client privilege are ‘narrowly construed because [the privilege]

reduces the amount of information discoverable during the course of a lawsuit.’”               In re

Columbia/HCA, 293 F.3d 289 at 294 (quoting United States v. Collins, 128 F.3d 313, 320 (6th Cir.

1997)).




1
    See, e.g., docket nos. 1321, 1353, 1359, 1380, 1387, 1395, 1498, 1593, 1610, and 1666.



                                                          2
    Case: 1:17-md-02804 Doc #: 3645 Filed: 03/08/21 3 of 3. PageID #: 509925




   II.       Rulings.

 E04191002                         Sustained
 E04243221                         Sustained
 EM04320647                        Sustained
 EM04758229                        Sustained
 EM06307241                        Overruled
 EM06309263                        Privilege Claim Downgraded to Not Privileged
 EM06328477                        Privilege Claim Downgraded to Not Privileged
 EM06328485                        Privilege Claim Downgraded to Not Privileged
 EM06328536                        Redactions Sustained
 EM06328537                        Sustained
 EM06328538                        Sustained
 EM06341176                        Sustained
 EM06434875                        Sustained
 EM08968941                        Redactions sustained
 EM08984490                        Sustained



   III.      Objections.

          Any party choosing to object to any aspect of this Ruling must do so on or before March

15, 2021.


          RESPECTFULLY SUBMITTED,

                                                      /s/ David R. Cohen
                                                      David R. Cohen
                                                      Special Master

Dated: March 8, 2021




                                                 3
